DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s response to Arguments filed on 05/04/2022.
EXAMINER'S AMENDMENT
3. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please, amend claim 1, line 36, phrase “coupled between” to – “coupled to” --.
Allowable Subject Matter
4. 	Claims 1, 3, 6-7 and 10-16 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Huang et al. (CN 110504251) teaches (Fig. 6-8; see English translation, Pg4 Para2-Pg5 Para1 and Pg6Para1-Pg7 last para) an operating circuit (100) coupled between an input/output pad (Fig. 6-8; PAD) and a ground terminal (Fig. 6-8; GND) and comprising: a core circuit (Fig. 6-8; T10 or T70); a first N-type transistor (Fig. 6-8; N12 or N72) determining whether to create an open circuit (open circuit between ‘T10 or T70’ and GND) between the core circuit (T10 or T70) and the ground terminal (GND) according to a voltage level of a specific node (Fig. 7-8; i.e. ND 50 or ND71); an electrostatic discharge (ESD) protection circuit (Fig. 6-8; ‘110, 111, 50’ or ‘710, 713, 711’) coupled between the input/output pad (PAD) and the core circuit (T10 or T70) to prevent an ESD current (I) from passing through the core circuit (T10 or T70) and comprising: a detection circuit (Fig. 6-8; 110 or 710) determining whether there is an ESD event at the input/output pad (PAD) and generating a first detection signal (S11 or S70) according to the detection of the ESD event at the input/output pad (PAD); and a releasing element (Fig. 6-8; N11 or N70) providing a release path (between ‘T10 or T71’ and GND) according to the first detection signal (S11 or S70) to release the ESD current (to GND); and a control circuit (Fig. 6-8; 50 or 713) controlling the voltage level of the specific node (‘ND50 or ND71’ generating respective 2nd detected voltage level ‘S50 or S71’, driving respective gate of ‘N12 or N72’) according to the first detection signal (S70),wherein in response to the ESD event occurring at the input/output pad (PAD), the first N-type transistor (N12 or N72) is turned off to create the open circuit between the core circuit (T10 or T70) and the ground terminal (GND) such that the core circuit (T10 or T70) does not electrically couple to the ground terminal (GND), and wherein a source of the first N-type transistor (N12 or N72) is directly connected to the ground terminal (GND), wherein the detection circuit (110 or 710) further generates a second detection signal (S10) which is the opposite of the first detection signal (S11 or S70), wherein the control circuit (50 or 713) comprises: a first transistor (Fig. 6-8; ‘P50, N50’ or ‘P70, N71’) setting the voltage level of the specific node (ND50 or ND71) to turn off the first N-type transistor (i.e. N50 or N71) in response to the ESD event occurring at the input/output pad (PAD).
However, Etherton et al. (US Pub 2009/0310266) teaches (Fig. 1-5; a control circuit (56) controlling the voltage level of the specific circuit (i.e. 52 to enable corresponding 50’s switches that coupling between fuse 48 and Vss) according to the first detection signal (i.e. 54’s ESD trigger signal 34, used in 56)) the core circuit (42, 46) comprises: a fuse (46 comprising fuses 48); and an internal circuit (42), wherein in response to the internal circuit (42’s output) receiving a driving signal (on 40) via the input/output pad (Fig. 5; ESD detection unit 54 is shown in detail, where Pad 82 is used for generating PVDD and pad 83 is used to generate Vss), the internal circuit (42) generates a current (Fig. 1; para 4, 8, 17-18, 30, 34) according to the driving signal (on 40), and in response to the current (I) passing through the fuse (48), the fuse (48) is programmed (38 and 52 are both use programmed signal). 
However, Huang et al. (“Huang II” US Pub 2018/0019741) teaches (Fig. 3c or 4b; para 31-33) the control circuit (310) further comprises: a second transistor (P23) coupled to the first transistor (N23) in parallel and setting the voltage level of the specific node (Sc2) according to the second detection signal (ST), wherein in response to the first transistor (N23) being turned on, the second transistor (P23) is also turned on, and in response to the first transistor (N23) being turned off, the second transistor (P23) is turned off.
However, Huang et al., Etherton et al. and Huang II collectively fail to teach, “the control circuit further comprises; a third transistor coupled to the specific node and determining whether to transmit a specific signal to the specific node according to the second detection signal; and a fourth transistor coupled  to the specific node and determining whether to transmit the specific signal to the specific node according to the first detection signal, wherein in response to the third transistor being turned on, the fourth transistor is also turned on, and in response to the third transistor being turned off, the fourth transistor is turned off”.
Claims 3, 6-7, 10-16 are depending from claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-Th 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        5/6/2022







	/THIENVU V TRAN/                                                      Supervisory Patent Examiner, Art Unit 2839